EXHIBIT 10.25


 


SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into on
this 1st day of January, 2003 by and between Gerald A. Sampson (“Mr. Sampson”)
and The Neiman Marcus Group, Inc. (“NMG”).

 

RECITALS

 

WHEREAS, Mr. Sampson and NMG entered into a Termination and Change of Control
Agreement as of October 6, 1999 (the “Prior Agreement”) to provide for specific
terms and conditions in the event Mr. Sampson’s employment is terminated or if
Mr. Sampson resigns under certain circumstances, all of which are more
particularly described in such Prior Agreement;

 

WHEREAS, Mr. Sampson and NMG desire to terminate the Prior Agreement and replace
such Prior Agreement with this Agreement in lieu thereof;

 

WHEREAS, upon full execution of this Agreement, the Prior Agreement shall become
null and void, and shall have no further force and effect; and

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Mr. Sampson and NMG agree as follows:

 

1.                                      Upon full execution of this Agreement,
the parties agree that this Agreement shall supersede the Prior Agreement and
the Prior Agreement shall be terminated and have no further force or effect. 
Mr. Sampson’s employment with NMG will end as of December 31, 2002 (the
“Termination Date”).  His salary and benefits will also cease as of the
Termination Date, except as required by federal or state law, the terms of NMG’s
benefit plans, or as otherwise provided herein.  Following the Termination Date,
Mr. Sampson will have no power or authority to incur any debt, liability, or
obligation whatsoever for or on behalf of NMG.  Following the Termination Date,
Mr. Sampson will have no right to incur any expenses for or on behalf of NMG and
Mr. Sampson will have no right to reimbursement for any expenses incurred,
thereafter, except as provided herein or as authorized in writing by the CEO of
NMG.

 

2.                                      NMG agrees to provide the following to
Mr. Sampson in consideration for his execution of this Agreement and the
performance of its terms and conditions.

 

(a)                                  NMG will pay Mr. Sampson, or in the event
of his death, to his estate, a severance of One Million One Hundred and Seventy
Four Thousand Dollars ($1,174,000.00), in regular monthly installments on or
about the first day of each month over a twenty-four (24) month period
commencing January 1, 2003.  All severance and benefits payments made to Mr.
Sampson pursuant to this Agreement shall be subject to applicable taxes,
withholding and deductions as required by law and in accordance with NMG’s
regular payroll practices.

 

--------------------------------------------------------------------------------


 

(b)                                 Within thirty (30) days after the
Termination Date, NMG will pay Mr. Sampson a prorated bonus for Fiscal Year 2003
in the amount of $97,833.33, based upon the target performance of NMG for Fiscal
Year 2003 and Mr. Sampson’s actual service during Fiscal Year 2003 from August
4, 2002 through the Termination Date.

 

(c)                                  Mr. Sampson’s pension benefit under the
Neiman Marcus Group, Inc. Supplemental Executive Retirement Plan will be
calculated using 20/13 x 9 years and 9 months of credited service.  The amount
of such pension benefit is set forth on the Attachment 1 to this Agreement, as
calculated on November 22, 2002.

 

(d)                                 Within thirty (30) days after Mr. Sampson’s
submission of an invoice therefor, NMG will pay for the reasonable costs up to
$3,000.00 for Mr. Sampson’s 2002 income tax preparation.

 

(e)                                  Within thirty (30) days after Mr. Sampson’s
submission of an invoice therefor, NMG will pay the reasonable cost up to
$5,000.00 for financial planning services for the 2002 tax year.

 

(f)                                    Mr. Sampson shall be entitled to retain a
lifetime employee discount of 30%, subject to the normal terms and conditions
applicable to non-employees who receive such a discount benefit and so long as
such discounts continue to be offered to non-employees.

 

(g)                                 Mr. Sampson shall be entitled to
continuation of medical and dental insurance coverage in which he currently
participates (or as such coverage may be changed from time-to-time for employees
generally) for 18 months or until he starts full-time employment, whichever is
sooner.  Mr. Sampson will be responsible for paying his portion of monthly
premiums for the medical and dental insurance coverage at the same rate paid by
active employees, and Mr. Sampson authorizes NMG to deduct such amounts from the
severance payments it makes to him under Paragraph 2(a) above.

 

(h)                                 Notwithstanding the provisions of any stock
option agreement or any plan or arrangement under which non-qualified options to
purchase NMG stock have been granted to Mr. Sampson, the vested portion of all
such outstanding non-qualified stock options as of the Termination Date shall be
fully exercisable by Mr. Sampson (or his personal representative in the event of
his death or incapacity) at any time during the twelve (12) month period
following the Termination Date, and, to the extent necessary, each such
agreement, plan and arrangement is hereby amended to provide for such extended
exercise period.

 

3.                                      In consideration of the aforementioned
severance and other benefits, which Mr. Sampson acknowledges and agrees
significantly exceeds the benefits available to him under the Prior Agreement,
Mr. Sampson voluntarily, irrevocably, and unconditionally agrees:

 

2

--------------------------------------------------------------------------------


 

(a)                                  As of the close of business on the
Termination Date, Mr. Sampson’s eligibility for short term disability coverage,
long term disability coverage, savings incentive plan deductions, medical and
dependent care savings account deductions, vacation accrual, pension accrual,
and job travel insurance will permanently discontinue.  Except as otherwise
provided in this Agreement, Mr. Sampson’s eligibility for continuation of
coverage under any group medical or dental insurance plan offered by NMG shall
be governed exclusively by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) or any successor law.

 

(b)                                 To release and discharge NMG from any and
all claims, complaints, demands, contracts, liabilities, actions, causes of
action, promises, or rights of any nature, whether known or unknown and whether
in law or in equity, and from all losses, damages, attorneys’ fees, and other
costs arising therefrom, which he has ever had, now has, or which he and his
heirs, executors, administrators, representatives, agents or assigns, hereafter
can, shall or may have against NMG resulting from any act or omission by or on
the part of NMG committed or omitted on or prior to the date of execution of
this Agreement including, but not limited to, those claims arising out of or in
any way connected with his employment relationship with or separation from NMG.
Without limiting the generality of the foregoing, this release includes: (i) any
claim under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, the Fair Labor Standards Act, the Equal Pay Act of 1963, the Employee
Retirement Income Security Act (except for vested, accrued benefits of Mr.
Sampson under any employee benefit plan of NMG), the Civil Rights Act of 1866,
the Texas Commission on Human Rights Act, and all other federal, state and local
laws; and (ii) except for benefits and rights earned or accrued through the
Termination Date or as otherwise provided in this Agreement, any claim for
reinstatement, wages, severance pay, bonuses, sick leave, holiday pay, vacation
pay, worker’s compensation, life insurance, medical or dental benefits,
disability benefits, or any other fringe benefits.

 

(c)                                  To return all property belonging to NMG
within ten (10) days after the Termination Date, including but not limited to,
all credit cards and phone cards issued to him, identification cards, access
cards, business cards, business files, business supplies, business stationery,
books, computer or electronic equipment, phone equipment, pagers, client lists,
vendor lists, training materials, company-owned products or samples,
vendor-owned products or samples, and any confidential information in his
possession or under his control.

 

(d)                                 To reasonably cooperate with NMG in any
pending or future lawsuits in which his testimony may be relevant.  Such
cooperation may include, but is not limited to:  preparing affidavits; making
himself available to be interviewed or prepared for deposition or trial by NMG’s
in-house or outside counsel; making himself available to be deposed; and making
himself available to testify at trial or at any other court or administrative
hearing.  NMG agrees to reimburse Mr. Sampson for any reasonable

 

3

--------------------------------------------------------------------------------


 

expenses that he may incur in so cooperating with NMG, and shall compensate Mr.
Sampson, if such cooperation is requested after the period during which Mr.
Sampson receives the payments under Paragraph 2(a) hereof, at hourly rate of
$282.21 for his services in connection with such lawsuit.  The provisions of
this Paragraph 3(d) shall not apply to any lawsuit in which Mr. Sampson is,
consistent with the provisions of this Agreement, in an adverse position to
NMG.   “Lawsuit” in this Paragraph includes, but is not limited to, claims
asserted before any tribunal or government agency.

 

(e)                                  That he will not at any time, either
directly or indirectly, divulge, disclose or communicate to any person, firm, or
corporation in any manner any trade secret or confidential information
concerning or relating to the business of NMG, including but not limited to, the
names of or contact information for any of its customers, the prices at which it
sells its goods or services, or any other information of, about or concerning
NMG, its manner of operation, its strategies, its practices, or its business
plans.  Mr. Sampson also agrees that he will neither directly nor indirectly
contact any communications media, including but not limited to any television,
radio or newspapers, or any of NMG’s employees regarding the circumstances of
his separation from NMG.  Mr. Sampson agrees to keep the specific terms of this
Agreement confidential and further agrees not to divulge any  such terms to any
person other than to his immediate family members, professional financial
advisors, and attorneys (so long as such person(s) agree(s) to be bound by the
confidential nature of this Agreement), except as required by court order or
subpoena, or as may be necessary to complete and file required tax returns.

 

(f)                                    Not to make or induce others to make any
negative, critical, or adverse remarks, whether written or oral, concerning NMG
or its employees, officers, directors, operations, products, services, marketing
strategies, pricing policies, management, affairs, or financial condition,
except if testifying truthfully under oath pursuant to a lawful court order or
subpoena, or if otherwise allowed by law.  If Mr. Sampson receives such a court
order or subpoena, or is otherwise required by court order or subpoena to
provide any documents, tapes, or other information to anyone whose interests are
adverse to NMG’s, then either he or his attorney shall provide NMG with a copy
of such court order or subpoena as soon as administratively practicable,  prior
to the date of compliance.  Also, as soon as possible prior to the date of
compliance with such a court order or subpoena, Mr. Sampson shall notify NMG of
the content of any testimony or information to be provided pursuant to such
court order or subpoena and give NMG copies of all documents to be produced.

 

(g)                                 That he will not at any time during the two
(2) year period following the Termination Date, whether on his own behalf or on
behalf of any other person or entity, directly or indirectly:  (i) solicit,
divert or take away from NMG the business of any NMG customer, supplier,
prospective customer, or prospective supplier; (ii) seek to induce any NMG
customer, supplier, or any other entity or person to violate any agreement with
NMG of which he is aware or assist any third party in doing so; or (iii) recruit
or otherwise

 

4

--------------------------------------------------------------------------------


 

seek to induce any person that he knows to be an employee of NMG to terminate
their employment with NMG or to assist any third party in doing so.

 

(h)                                 That he will not, at any time during the two
(2) year period following the Termination Date, associate directly or
indirectly, as an employee, officer, director, agent, partner, stockholder,
owner, representative, or consultant, with any Competitor (as hereinafter
defined) of NMG, unless: (A) Mr. Sampson has advised NMG in writing in advance
of his desire to undertake such activities and the specific nature of such
activities; (B) NMG has received written assurances (that will be designed,
among other things, to protect NMG’s goodwill, confidential information, and
other important commercial interests) from the Competitor and Mr. Sampson that
are, in NMG’s sole discretion, adequate to protect its interests; (C) NMG, in
its sole discretion, has approved in writing such association; and (D) Mr.
Sampson and the Competitor adhere to such assurances.  This restriction extends
to Mr. Sampson’s performance, whether directly or indirectly, of the same or
similar activities that Mr. Sampson has performed for NMG or such other
activities that by their nature are likely to lead to the disclosure of
confidential information.  Nothing in this Agreement shall prohibit Mr. Sampson
from accepting an employment, or other, position with an entity which provides
consulting services for entities within the retail industry; provided that, in
fulfilling such position, Mr. Sampson does not violate the provisions in
Paragraph 3(e) or 3(g) hereof or provide such consulting services to a
Competitor.  Mr. Sampson will not be deemed to have violated this Paragraph 3(h)
solely as a result of Mr. Sampson’s investment in stock or other securities of a
Competitor listed on a national securities exchange or actively traded in the
over-the-counter market if Mr. Sampson and the members of the his immediate
family do not, directly or indirectly, hold more than a total of one percent
(1%) of all such shares of stock or other securities issued and outstanding. 
For purposes of this Agreement, a “Competitor” means: (i) Saks Incorporated,
Nordstrom, Inc., Barneys New York, Inc., BCBG, Burberry, Brioni, Giorgio Armani,
Chanel, St. John Sport, Loro Piana, Dolce & Gabbana, Yves Saint Laurent,
Ermenegildo Zegna, Escada, Ralph Lauren, Prada, Gucci, Cole Haan, Tommy Bahama,
Donna Karan, Calvin Klein, St. John, Christian Dior, Hugo Boss, Theory, Laundry,
DKNY, LVMH, Versace, or any parent, affiliate, subsidiary, successor or assign
of such person(s) or entities.  If, in the reasonable judgment of NMG, Mr.
Sampson violates the provisions of Paragraphs 3(e), 3(f), 3(g) or the preceding
provisions of Paragraph 3(h), NMG’s obligation to provide the severance
specified in Paragraph 2(a) shall end as of the date NMG so notifies Mr. Sampson
in writing.

 

(i)                                     NMG agrees to use reasonable efforts to
keep the terms of this Agreement confidential.

 

4.                                      Mr. Sampson acknowledges and agrees
that:

 

5

--------------------------------------------------------------------------------


 

(a)                                  He understands that the release set forth
in Paragraph 3(b) above is a general release of all claims described therein,
whether known or unknown, and that he has had sufficient time to consider the
Agreement and to consult with an attorney about it before signing it.  He
further agrees that he is signing this Agreement knowingly and voluntarily and
acknowledges that NMG is giving him money and other things of value that he
would not otherwise be entitled to receive.  Mr. Sampson acknowledges and agrees
that NMG would not have an adequate remedy at law and would be irreparably
harmed in the event that any of the provisions of Paragraphs 3(e), 3(f), 3(g),
or 3(h) were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, Mr. Sampson agrees that NMG shall be entitled
to equitable relief, including preliminary and permanent injunctions and
specific performance, in the event Mr. Sampson breaches or threatens to breach
any of the provisions of such Paragraphs, without the necessity of posting any
bond or proving special damages or irreparable injury.  Such remedies shall not
be deemed to be the exclusive remedies for a breach or threatened breach of such
provisions by Mr. Sampson but shall be in addition to all other remedies
available to NMG at law or equity.  Mr. Sampson acknowledges and agrees that NMG
shall be entitled to recover its reasonable attorneys’ fees, expenses, and court
costs, in addition to any other remedies to which it may be entitled, in the
event he breaches such provisions.

 

(b)                                 Paragraph 3(h) is material, reasonable, and
necessary, and is valid and enforceable under Texas law.  Mr. Sampson further
acknowledges and agrees that he will immediately notify NMG in writing should he
believe or be advised that said Paragraph is not valid or enforceable under
Texas law or the law of any other state that he contends or is advised is
applicable.  Mr. Sampson further acknowledges and agrees that NMG would not have
entered into this Agreement absent his acknowledgements and agreements hereto.

 

(c)                                  By entering this Agreement, neither he nor
NMG admit any wrongdoing, and agree that this Agreement and the furnishing of
the consideration for this Agreement shall not be deemed or construed to be an
admission of any wrongdoing or liability of any kind.

 

(d)                                 He has been given twenty-one (21) days to
consider and to sign this Agreement, and NMG hereby advises him to consult with
or seek advice from an attorney prior to signing it.  The signed Agreement shall
be delivered to Marita O’Dea at The Neiman Marcus Group, 1618 Main Street,
Dallas, TX 75201. If he should sign this Agreement before the end of the entire
twenty-one (21) day period, his signature shall constitute notice to NMG of his
intent to forfeit his right to consider this Agreement for the full twenty-one
(21) days.  If a signed, dated original of this Agreement is not received by NMG
by the end of the 22nd day following his receipt of the Agreement, this
Agreement shall be cancelled and void, and neither he nor NMG shall have any
rights or obligations under it.

 

6

--------------------------------------------------------------------------------


 

(e)                                  For a period of up to and including seven
(7) days after the date he signs this Agreement, he may revoke his acceptance of
this Agreement, and the Agreement shall not become effective or enforceable
until the end of such seven (7) day Revocation Period.  If he decides to revoke,
he must send a signed notice of revocation to: Marita O’Dea, Senior Vice
President, The Neiman Marcus Group, Inc., 1618 Main Street, Dallas, TX 75201, on
or before the end of this seven-day (7) period via hand delivery or certified
mail with return receipt.  Upon delivery to Marita O’Dea of a timely notice of
revocation, the Agreement shall be void, and neither he nor NMG shall have any
rights or obligations under it.

 

(f)                                    By signing this Agreement, he is
releasing and waiving all claims against NMG, including, without limitation, any
rights or claims based on age discrimination arising under the Age
Discrimination in Employment Act (29 U.S.C. § 621, et seq.). The release
language in paragraph 3(b) does not apply to any rights or claims that may arise
after the date this Agreement is executed, until such time as Mr. Sampson has
subsequently renewed and ratified this Agreement after the Termination Date as
provided in Paragraph 3(i).  Upon such renewal and ratification of this
Agreement, the release in paragraph 3(b) will not apply to any rights or claims
that may arise after the date the renewal and ratification is executed.

 

5.                                      As used in this Agreement, the term
“NMG” includes The Neiman Marcus Group, Inc., its past and present parent,
affiliate and subsidiary companies, and its and their past and present
predecessors, successors, assigns, owners, stockholders, agents, directors,
employees, attorneys, and officers, and all persons acting by, under, or in
concert with any of them. It is expressly understood and agreed that this
Agreement shall apply to, and be enforceable against, any successor or assign of
NMG regardless of the reason for such successorship or assignment and regardless
of whether such successor or assignee expressly assumes this Agreement.

 

6.                                      Mr. Sampson represents and warrants that
he has the full power, capacity, and authority to enter into this Agreement and
has not transferred, assigned, pledged, encumbered or in any manner conveyed all
or any portion of the rights or claims covered by this Agreement.  Mr. Sampson
agrees that anyone who succeeds to any rights he may have, such as
representatives, assigns, agents, administrators, heirs, or executors, are bound
by the release and other terms contained herein.  Mr. Sampson represents that no
charges, complaints or actions of any kind have been filed by him or on his
behalf against NMG with any federal, state or local court, or agency.  Mr.
Sampson agrees to the fullest extent permitted by law that he will not file any
charge or complaint at any time which relates in any way to his employment with
or separation from NMG, except this clause does not prohibit the filing of an
EEOC charge under the Age Discrimination in Employment Act.  Mr. Sampson further
agrees to the fullest extent permitted by law that if any court assumes
jurisdiction over any charge or complaint on his behalf against NMG, he will not
accept or share in any recovery or relief

 

7

--------------------------------------------------------------------------------


 

obtained as a result of such action.  Mr. Sampson will also request such court
to withdraw the matter with prejudice.

 

7.                                      Notwithstanding any other remedy NMG may
have with respect to any breach of this Agreement by Mr. Sampson, Mr. Sampson
agrees and understands that any breach of the terms of Paragraphs 3 and 6 of
this Agreement shall constitute a material breach of this Agreement, and, in
addition to any other legal or equitable remedy available to NMG, any such
breach shall relieve NMG of any obligation to pay any of the monies not already
paid to Mr. Sampson pursuant to Paragraph 2.  If a court of competent
jurisdiction makes a final, unappealable determination that, in the scope and
course of his employment with NMG, Mr. Sampson knowingly violated federal
securities laws or other laws on behalf of NMG which result in material
liability to NMG, such a violation(s) shall constitute a material breach of this
Agreement, and, in addition to any other legal or equitable remedy available to
NMG, any such breach shall entitle NMG to recover any and all monies paid to Mr.
Sampson pursuant to Paragraph 2 from and after the effective date of this
Agreement, and relieve NMG of any obligation to pay any of the monies not yet
due and payable to Mr. Sampson pursuant to Paragraph 2. Paragraphs 3 and 6 shall
survive any expiration or early termination of this Agreement.

 

8.                                      Notwithstanding any other provision of
this Agreement, nothing herein shall adversely affect:  (i) Mr. Sampson’s right,
if any, to salary earned but unpaid through the Termination Date; (ii) Mr.
Sampson’s right, if any, to be paid for earned but unused vacation and personal
days accrued through the Termination Date; (iii) Mr. Sampson’s right, if any, to
reimbursement for approved business expenses incurred but unreimbursed through
the Termination Date; (iv) Mr. Sampson’s right, if any, to vested retirement
benefits to which he was entitled as of the Termination Date; (v) Mr. Sampson’s
right, if any, to exercise stock options and restricted stock awarded to him by
NMG in accordance with the terms of the agreements, as amended, issued with the
awards; or (vi) any right Mr. Sampson might have to continuation of any
insurance coverage pursuant to the terms of NMG-provided insurance plans or
applicable law.

 

9.                                      The parties acknowledge that in
executing this Agreement, neither has relied on any statements, promises or
representations made by the other party except as specifically written in this
Agreement.  This Agreement is the complete agreement of the parties on or in any
way related to Mr. Sampson’s separation from employment and the subject matter
addressed in it.  It shall supersede and cancel all other previous agreements or
understandings between the parties, including, but not limited to, the Prior
Agreement.  This Agreement cannot be modified or rescinded except upon the
written consent of both Mr. Sampson and an officer of NMG, and cannot be revoked
except as provided in Paragraph 4(e).

 

10.                                If any provision of this Agreement is held to
be unenforceable, such provision shall be considered to be distinct and
severable from the other provisions of this

 

8

--------------------------------------------------------------------------------


 

Agreement, and such unenforceability shall not affect the validity and
enforceability of the remaining provisions.

 

11.                                The waiver by either party of a breach of any
of the provisions of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or a waiver of any subsequent
breach of the same provision.

 

12.                                The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.

 

13.                                The validity, performance and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Texas, without regard to its conflict of laws principles. The exclusive forum
for any action concerning this Agreement or the transactions contemplated hereby
shall be in a court of competent jurisdiction in Dallas County, Texas, with
respect to a state court, or the Dallas Division of the United States District
Court for the Northern District of Texas, with respect to a federal court.  MR.
SAMPSON HEREBY CONSENTS TO THE EXERCISE OF JURISDICTION OF A COURT IN THE
EXCLUSIVE FORUM AND WAIVES ANY RIGHT HE MAY HAVE TO CHALLENGE OR CONTEST THE
REMOVAL AT ANY TIME BY NMG TO FEDERAL COURT OF ANY SUCH ACTION HE MAY BRING
AGAINST IT IN STATE COURT.  MR. SAMPSON AND NMG FURTHER HEREBY MUTUALLY WAIVE
THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR HIS
EMPLOYMENT WITH OR SEPARATION FROM EMPLOYMENT WITH NMG.

 

The parties have executed this Agreement in Dallas, Texas, as of the date first
written above.

 

GERALD A. SAMPSON

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

/s/  Gerald A. Sampson

 

/s/  Nelson A. Bangs

 

 

 

Date:    January 1, 2003

 

Date:   January 7, 2003

 

9

--------------------------------------------------------------------------------